Name: Commission Regulation (EC) No 3396/93 of 10 December 1993 on the issuing of standing invitations to tender for the sale of common wheat of breadmaking quality held by the French and German intervention agencies for export to certain ACP countries in the 1993/94 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/38 Official Journal of the European Communities 11 . 12. 93 COMMISSION REGULATION (EC) No 3396/93 of 10 December 1993 on the issuing of standing invitations to tender for the sale of common wheat of breadmaking quality held by the French and German intervention agencies for export to certain ACP countries in the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, effected ; whereas to that end provision should be made for a security lodgment scheme which ensures that the aims are met while avoiding excessive costs for the opera ­ tors ; whereas derogations should accordingly be made to certain rules, in particular those laid down in Regulation (EEC) No 2131 /93 ; Whereas, where removal of the wheat is delayed by more than five days, or the release of one of the securities required is delayed, for reasons imputable to the interven ­ tion agency the Member State concerned will have to pay compensation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedure and conditions for the sale of cereals held by intervention agencies ; HAS ADOPTED THIS REGULATION :Whereas, with a view to supplying the markets of the ACP countries, favoured partners of the Community, significant quantities of common wheat are required ; whereas these markets are usually supplied on the basis of annual contracts to ensure stable prices for the ACP countries over a long period ; whereas it is therefore necessary to issue a specific invitation to tender to ensure that users in these countries have access to common wheat of breadmaking quality in the 1993/94 marketing year under conditions appropriate to the highly compet ­ itive situation on the world market ; Whereas the French and German intervention agencies hold significant stocks of common wheat of high bread ­ making quality ; whereas part of the wheat coming from the intervention stocks held by the aforementioned agen ­ cies should therefore be resold to the ACP countries so as to meet their quantitative and qualitative needs ; whereas to avoid encroaching on the economic effects of the fol ­ lowing marketing year, the common wheat successfully tendered for must be sent to the countries of destination by 31 August 1994 at the latest ; Article 1 1 . Two standing invitations to tender are hereby issued for the 1993/94 marketing year for the export of :  100 000 tonnes of common wheat of breadmaking quality, held by the French intervention agency,  50 000 tonnes of common wheat of breadmaking quality, held by the German intervention agency. 2. The common wheat must be exported to an ACP State or to several States within one of the groups of ACP States listed in Annex I. 3 . The regions in which the 100 000 tonnes of French and 50 000 tonnes of German common wheat of bread ­ making quality are stored are listed in Annex II . 4. The intervention agencies concerned shall prepare a notice of invitation to tender indicating for each lot or, where appropriate, each part lot :  the location,  and at least the following features :  specific weight,  moisture content,  Hagberg falling number,  impurity contents and sprouted grains,  protein content. Whereas the specific nature of the operation and the accounting position of the common wheat in question require greater flexibility in the mechanisms and obliga ­ tions governing the resale of intervention stocks and also require the exclusion of any refund or monthly increase ; whereas special procedures must be laid down to ensure that the operations and their monitoring are properly (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993 , p. 76 . No L 306/3911 . 12. 93 Official Journal of the European Communities mentioning if necessary the names of the tenderers involved. 5. They shall publish the notice of invitation to tender at least two days before the date set for the first partial invitation to tender. Article 2 Subject to the provisions of this Regulation, the sales of common wheat of breadmaking quality referred to in Article 1 shall take place in accordance with the pro ­ cedure and conditions laid down by Regulation (EEC) No 2131 /93 . Article 5 1 . No export refund shall be granted for exports carried out pursuant to this Regulation . 2. The validity of the export licences issued in ac ­ cordance with this Regulation shall expire on 30 June 1994. 3. The licence obliges the operator to export to the ACP State or States for which the licence application was submitted. However, up to a limit of 10 % of the quantity for which the licence was issued, the operator may effect his contract at another destination on condition that it belongs to the same group of countries listed in Annex I. 4. The export licences shall be issued as soon as the successful tenderers have been selected. 5. Article 9 of Commission Regulation (EEC) No 3719/88 (') notwithstanding, the rights deriving from the licence referred to in this Article shall not be trans ­ ferable. Article 3 1 . The time limit for submitting tenders for the first partial invitations to tender shall be 9 p.m. (Brussels time) on Thursday 16 December 1993 . 2. The time limit for submitting tenders for the second partial invitation to tender shall be 9 p.m. (Brussels time) on the following Thursday. The time limit for the last partial invitation to tender shall be 6 January 1994. 3. Tenders must be submitted to the intervention agency in question. Article 4 1 . Tenders shall only be admissible if :  the tenderer provides written proof from an official body in the country of destination or a company having its overseas subsidiary in the said country, that he has concluded for the quantity in question a commercial supply contract for common wheat of breadmaking quality for export to an ACP State or to several States within one of the groups of ACP States listed in Annex I. Such proof shall be lodged with the intervention agency at least two working days before the date of the first invitation to tender,  they are accompanied by an application for an export licence for the destination in question. The proof provided for in the first indent shall also indi ­ cate the quality provided for in the contract, the time limit for delivery and the price terms . The Member State shall send the Commission a copy of the said proof forthwith, for information. 2. Tenders may not exceed the quantity laid down in the commercial contract submitted. Where on the basis of the said contract the tenderer simultaneously participates in invitations to tender in the two Member States concerned, he shall be required to mention this in his bid. Article 6 1 . The successful tenderer shall notify the storer and the intervention agency in writing of his intention to remove the merchandise at least 10 days in advance. 2. Before the lot tendered for is removed, the interven ­ tion agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 (2). Where the final results from analysis of this sample indi ­ cate a significant difference between the quality of the wheat to be removed and the quality as described in the notice of invitation to tender referred to in Article 1 of this Regulation, the successful tenderer can refuse the merchandise . A significant difference shall be a discrepancy of more than a kilo for the specific weight, a percentage point for the moisture content, 10 points for the Hagberg falling index, a percentage point for the protein content, a percentage point for the impurities referred to under B2 and 4 and a percentage point for the impurities referred to under B5, without however modifying the percentages admissible for noxious grains and ergot, of the Annex to Regulation (EEC) No 689/92. When transmitting the tenders submitted, the Member States shall inform the Commission of the above, (') OJ No L 331 , 2 . 12. 1988, p. 1 . 0 OJ No L 74, 20. 3 . 1992, p. 18 . No L 306/40 Official Journal of the European Communities 11 . 12. 93 3 . Where the successful tenderer refuses the merchan ­ dise, as provided for in the second sentence of paragraph 2 above, the intervention agency shall supply him with another lot of intervention common wheat of the re ­ quisite quality, without extra charge, within eight days at the most. cordance with Articles 18 and 47 of Commission Regulation (EEC) No 3665/87 (2). 3 . Except in duly substantiated exceptional cases, in particular the opening of an administrative enquiry, any release of the securities provided for in this Article after the time limits specified in this same Article shall confer an entitlement to compensation from the Member State amounting to 0,015 ECU/10 tonne for each day's delay. This compensation shall not be charged to the EAGGF. 4. If removal of the wheat is delayed by more than five days with relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons im ­ putable to the intervention agency, the Member State shall be responsible for the payment of compensation . 5. All risks and storage costs shall be borne by the successful tenderer from the time of removal. Article 9 1 . Article 12 of Regulation (EEC) No 3002/92 notwith ­ standing, the documents relating to the sale of common wheat in accordance with this Regulation and in par ­ ticular the export licence, the removal order referred to in Article 3 (1 ) (b) of Regulation (EEC) No 3002/92, the export declaration and, where appropriate, the T5 control copy must bear the words : Article 7 The successful tenderer shall pay for the common wheat before removing it at the price indicated in the tender. The payment due for each of the lots to be removed shall be indivisible .  Trigo blando panificable de intervenciÃ ³n sin derecho a restituciÃ ³n, destinado a (nombre del Estado o de los Estados ACP), Reglamento (CE) n ° 3396/93 , Article 8  Bageegnet blÃ ¸d hvede fra intervention uden restitu ­ tionsydelse bestemt for (navnet pÃ ¥ det eller de pÃ ¥gÃ ¦l ­ dende AVS-lande), forordning (EF) nr. 3396/93, 1 . The security lodged pursuant to Article 13 (4) of Regulation (EEC) No 2131 /93 must be released once the export licences have been issued to the successful tenderers.  Interventions-Brotweichweizen ohne Ausfuhrerstat ­ tung, Bestimmung (Name des AKP-Staates oder der AKP-Staaten)  Verordnung (EG) Nr. 3396/93,  Ã ¼Ã ±Ã »Ã ±Ã ºÃ Ã  Ã ±Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ®Ã Ã ¹Ã ¼Ã ¿Ã  Ã Ã ¯Ã Ã ¿Ã  ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã , ÃÃ ¿Ã Ã ´Ã µÃ ½ ÃÃ ±Ã Ã ­Ã Ã µÃ ¹ Ã ´Ã ¹Ã ºÃ ±Ã ¯Ã Ã ¼Ã ± Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã , ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  Ã Ã Ã  Ã ® Ã Ã Ã ½ Ã Ã Ã Ã Ã ½ Ã Ã Ã ), Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3396/93, 2. The obligation to export and import into one of the countries of destination listed in Annex I shall be covered by a security amounting to ECU 70 per tonne of which ECU 25 per tonne shall be lodged upon issue of the export licence, with the balance of ECU 45 being lodged before removal of the cereals.  Intervention common wheat of breadmaking quality not eligible for refund, bound for (name of the ACP State or States), Regulation (EC) No 3396/93,  BlÃ © tendre d intervention panifiable ne donnant pas droit Ã restitution, destinÃ © Ã (nom de l'Ã tat ACP ou des Ã tats ACP), rÃ ¨glement (CE) n0 3396/93,  Frumento tenero d intervento panificabile non dante diritto a restituzione, destinato al (nome del paese o dei paesi ACP), regolamento (CE) n. 3396/93, Article 15 (2) of Commission Regulation (EEC) No 3002/92 (') notwithstanding :  the amount of ECU 45 per tonne must be released within 20 working days of the date on which the successful tenderer supplies proof that the wheat removed has left the customs territory of the Com ­ munity,  the amount of ECU 25 per tonne must be released within 15 working days of the date on which the successful tenderer supplies proof of entry for consumption into the ACP State or States referred to in Article 5 (3). This proof shall be supplied in ac ­  Zachte broodtarwe uit interventie, zonder recht op restitutie, bestemd voor (naam van de ACS-Staat of de ACS-Staten), Verordening (EG) nr. 3396/93,  Trigo brando panificavel de intervenÃ §Ã £o que nÃ £o dÃ ¡ direito a uma restituiÃ §Ã £o, destinado a (nome do Estado ou dos Estados ACP), Regulamento (CE) n? 3396/93 . (') OJ No L 301 , 17. 10. 1992, p. 17. (2) OJ No L 351 , 14 . 12. 1987, p. 1 . 11 . 12. 93 Official Journal of the European Communities No L 306/41 2. Placement of the common wheat tendered for and removed under one of the customs warehouse or free zone schemes must terminate by 31 August 1994 at the latest. Article 10 1 . The French and German intervention agencies shall inform the Commission of the tenders received within three hours of the expiry of the time limit for submitting tenders . The information must be sent in the form laid down in Annex III to one of the telex or fax numbers listed in Annex IV. 2. They shall inform the Commission on a monthly basis of the quantities of common wheat removed pursuant to this Regulation. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I Group of ACP States signatories to the Lome Convention Group I Angola Zambia Malawi Mozambique Namibia Botswana Zimbabwe Lesotho Swaziland No L 306/42 Official Journal of the European Communities 11 . 12. 93 ANNEX II (tonnes) Region of storage Quantities FRANCE : Orleans 100 000 GERMANY : Schleswig-Holstein/Hamburg Niedersachsen/Bremen 21 331 Berlin/Brandenburg Mecklenburg-Vorpommern 23 934 Sachsen Sachsen-Anhalt Thuringen 4 638 ANNEX III Standing invitation to tender for the export of 100 000 tonnes of common wheat of breadmaking quality held by the French intervention agency and 50 000 tonnes of common wheat of breadmaking quality held by the German intervention agency [Regulation (EC) No 3396/93] 1 2 3 4 5 6 7 Registration number of the tenderer Lot number Quantity in tonnes Offer price (ECU/tonne) (') Commercial costs (ECU/tonne) Destination Increases (+) Reductions (  ) (ECU/tonne) p.m. 1 2 3 etc. (') This price includes the increases and reductions relating to the lot for which the tender is submitted . ANNEX IV The only telex and fax numbers in Brussels to be used are : DG VI/C/1 (for the attention of Mr Thibault/Mr Brus) :  telex : 22037 AGREC B, 22070 AGREC B (Greek characters),  fax : 295 25 15 296 10 97 296 20 05.